
	
		I
		112th CONGRESS
		2d Session
		H. R. 6102
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2012
			Mr. Gerlach (for
			 himself and Mr. Kind) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  relief for small businesses, and for other purposes.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the America’s Small Business Tax
			 Relief Act of 2012.
			(b)ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; etc.
					Sec. 2. 100-Percent exclusion of gain on certain small business
				stock made permanent.
					Sec. 3. 5-Year carryback of general business credits of
				eligible small businesses made permanent.
					Sec. 4. Alternative minimum tax rules for general business
				credits of eligible small businesses made permanent.
					Sec. 5. Reduction in recognition period for built-in gains tax
				made permanent.
					Sec. 6. Increased expensing limitations and treatment of
				certain real property as section 179 property made permanent.
					Sec. 7. Special rule for long-term contract accounting made
				permanent.
					Sec. 8. Increase of amount allowed as a deduction for start-up
				expenditures made permanent.
					Sec. 9. Allowance of deduction for health insurance in
				computing self-employment taxes made permanent.
				
			2.100-Percent
			 exclusion of gain on certain small business stock made permanent
			(a)In
			 generalParagraph (4) of section 1202(a) is amended—
				(1)by striking
			 after the date of the enactment of the Creating Small Business Jobs Act
			 of 2010 and before January 1, 2012 and inserting after September
			 27, 2010, and
				(2)by striking
			 during certain periods in
			 2010 and 2011 and inserting after September 27, 2010
			 in the heading thereof.
				(b)Effective
			 dateThe amendments made by this section shall apply to stock
			 acquired after December 31, 2011.
			3.5-Year carryback
			 of general business credits of eligible small businesses made
			 permanent
			(a)In
			 generalSubparagraph (A) of section 39(a)(4) is amended by
			 striking determined in the first taxable year of the taxpayer beginning
			 in 2010.
			(b)Effective
			 dateThe amendment made by this section shall apply to credits
			 determined in taxable years beginning after December 31, 2011.
			4.Alternative
			 minimum tax rules for general business credits of eligible small businesses
			 made permanent
			(a)In
			 generalParagraph (5) of section 38(c) is amended—
				(1)by striking
			 determined in taxable years beginning in 2010 in subparagraph
			 (A), and
				(2)by striking
			 in
			 2010 in the heading of such paragraph.
				(b)Effective
			 dateThe amendments made by this section shall apply to credits
			 determined in taxable years beginning after December 31, 2011, and to
			 carrybacks of such credits.
			5.Reduction in
			 recognition period for built-in gains tax made permanent
			(a)In
			 generalSubparagraph (A) of section 1374(d)(7) is amended by
			 striking 10-year period and inserting 5-year
			 period.
			(b)Conforming
			 amendments
				(1)Paragraph (7) of
			 section 1374(d) is amended by striking subparagraph (B) and by redesignating
			 subparagraph (C) as subparagraph (B).
				(2)Subparagraph (B)
			 of section 1374(d), as redesignated by paragraph (1), is amended by striking
			 section 953(e)— and all that follows and inserting
			 section 953(e), subparagraph (A) shall be applied without regard to the
			 phrase 5-year..
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			6.Increased
			 expensing limitations and treatment of certain real property as section 179
			 property made permanent
			(a)In
			 generalSubsection (b) of section 179 is amended—
				(1)by striking
			 shall not exceed— and all that follows in paragraph (1) and
			 inserting shall not exceed $500,000.,
				(2)by striking
			 exceeds— and all that follows in paragraph (2) and inserting
			 exceeds $2,000,000., and
				(3)by striking
			 paragraph (6).
				(b)Computer
			 softwareClause (ii) of section 179(d)(1)(A) is amended by
			 striking and which is placed in service in a taxable year beginning
			 after 2002 and before 2013,.
			(c)ElectionParagraph
			 (2) of section 179(c) is amended to read as follows:
				
					(2)Revocation of
				electionAny election made
				under this section, and any specification contained in any such election, may
				be revoked by the taxpayer with respect to any property, and such revocation,
				once made, shall be
				irrevocable.
					.
			(d)Special rules
			 for treatment of qualified real propertyParagraph (1) of section
			 179(f) is amended by striking beginning in 2010 or 2011.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			7.Special rule for
			 long-term contract accounting made permanent
			(a)In
			 generalSubparagraph (B) of section 460(c)(6) is amended by
			 striking which— and all that follows and inserting which
			 has a recovery period of 7 years or less..
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
			8.Increase of
			 amount allowed as a deduction for start-up expenditures made permanent
			(a)In
			 generalClause (ii) of section 195(b)(1)(A) is amended—
				(1)by striking
			 $5,000 and inserting $10,000, and
				(2)by striking
			 $50,000 and inserting $60,000.
				(b)Conforming
			 amendmentSubsection (b) of section 195 is amended by striking
			 paragraph (3).
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2011.
			9.Allowance of
			 deduction for health insurance in computing self-employment taxes made
			 permanent
			(a)In
			 generalParagraph (4) of section 162(l) is amended by striking
			 , or after December 31, 2010.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
